DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 3/16/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  As requested, Applicant's submission filed on 2/1/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christian Michel on 6/6/2022.

The application has been amended as follows:
Claims 1-10, 19 and 29-49 have been cancelled.
Claim 11: On line 9, the term “first” has been inserted between the terms “the” and “cannula”. On line 19, the term “first” has been inserted between the terms “the” and “disposable”.
Claim 16: ON line 3, the term “a” has been replaced with the term “the”. On line 4, the term “a” has been replaced with the term “the”.
Claim 17: On line 1, the term “the” in the phrase “the position” has been replaced with the term “a”. On line 2, the term “the” in the phrase “the position” has been replaced with the term “a”.
Claim 18: On line 1, the term “the” in the phrase “the position” has been replaced with the term “a”. On line 2, the term “the” in the phrase “the position” has been replaced with the term “a”.
Claim 21: On line 1, the term “the” in the phrase “the position” has been replaced with the term “a”. On line 2, the term “the” in the phrase “the position” has been replaced with the term “a”.
Claim 22: On line 1, the term “the” in the phrase “the position” has been replaced with the term “a”. On line 2, the term “the” in the phrase “the position” has been replaced with the term “a”. On line 3, the term “spent” has been replaced with the term “first”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claim 11 could either not be found or was not suggested in the prior art of record. Claim 11 has been amended to require a medical device comprising (a) a reusable housing comprising a pump mechanism, a first cannula deployment mechanism, a controller, a glucose sensor deployment mechanism and electrical contacts and (b) a first disposable housing comprising a delivery cannula, a glucose sensor, a reservoir and electrical contacts, wherein the medical device is configured to allow a second cannula deployment mechanism to deploy a replacement cannula in a replacement disposable housing in a different location from a location of the delivery cannula without moving the reusable housing to a different location on the user’s body. The closest prior art of record remains the combination of Moberg et al. (PG PUB 2006/0253086), Flaherty et al. (PG PUB 2004/0010207) and Gross et al. (US Pat 5,997,501) cited in the 6/11/2021 Detailed Action. As seen in Fig 28 of Moberg, the “disposable base” of the medical device is oval in shape; therefore, one of ordinary skill in the art would recognize that the “disposable base” could be rotated 180 degrees (resulting in the end possessing the “glucose sensor” and the “catheter” facing towards the left in Fig 28 instead of towards the right) to provide a replacement cannula (“new disposable portion”, Para 45) in a different location than the delivery cannula “without moving the reusable housing to a different location on the user’s body”. As set forth in the 6/11/2021 Detailed Action, Moberg does not disclose that the reusable housing comprises a first cannula deploy mechanism, so Flaherty was utilized to teach such a mechanism; however, since Flaherty’s cannula deployment mechanism 69a (seen in Fig 4) is permanently fixed to its housing 61, the modification of Moberg that would be obvious to one or ordinary skill in the art would be to use the same cannula deployment mechanism for both the delivery cannula (in the position seen in Fig 28) and the replacement cannula (in the position rotated 180 degrees from that which is seen in Fig 28, as explained above), not to configure the medical device to allow for a second cannula deployment mechanism to deploy the replacement cannula. Additionally, due to Flaherty’s cannula deployment mechanism being fixed to its housing, it appears that modifying the combination to allow for a second cannula deployment mechanism to be used in its place would require substantial redesign. Additionally, the combination of features recited in independent claim 11 could not be found elsewhere in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783